ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                             )
                                          )
BAE Systems Land & Armaments L.P.         )         ASBCA Nos. 60639, 60640
                                          )
Under Contract No. DAAE07-0l-C-M01 let al.)

APPEARANCES FOR THE APPELLANT:                      Stephen J. McBrady, Esq.
                                                    Charles Baek, Esq.
                                                     Crowell & Moring LLP
                                                     Washington, DC

APPEARANCE FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: June 14, 2018



                                                            ative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60639 and 60640, Appeals of BAE
Systems Land & Armaments L.P., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals